Electronically Filed
                                                      Supreme Court
                                                      SCAD-17-0000557
                                                      21-AUG-2017
                                                      02:37 PM



                           SCAD-17-0000557


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



            In re: Application for the Reinstatement of


                          ROBERT V. FERRIGNO



                         ORIGINAL PROCEEDING


             (Prior Supreme Court No. SCAD-13-0000423;

           Prior ODC Case Nos. 07-125-8585, 10-071-8905)


                        ORDER OF REINSTATEMENT

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Upon consideration of the record and the Disciplinary


Board’s Report and Recommendation for the Reinstatement of Robert


V. Ferrigno to the practice of law, we conclude that Applicant

Ferrigno has proven, by clear and convincing evidence,

rehabilitation, fitness to practice law, competence, compliance

with applicable disciplinary orders and rules, and compliance

with all requirements imposed by this court, as required by Rule

2.17(b) of the Rules of the Supreme Court of the State of

Hawai'i.   Therefore,

           IT IS HEREBY ORDERED that Applicant Ferrigno is


reinstated to the practice of law in this jurisdiction. 

Applicant Ferrigno, however, shall contact the Hawai'i State Bar

Association prior to his resumption of practice to ensure he is

in compliance with Rule 17 of the Rules of the Supreme Court of

the State of Hawai'i governing administrative registration of

licensed attorneys in this jurisdiction.

          IT IS FURTHER ORDERED that the Clerk shall restore

Applicant Ferrigno to the roll of attorneys eligible to practice

in the State of Hawai'i.

          IT IS FINALLY ORDERED that Applicant Ferrigno shall

bear the costs of these reinstatement proceedings, upon approval

of a timely submitted verified bill of costs from the Office of

Disciplinary Counsel, as authorized by Rule 2.17(d) of the Rules

of the Supreme Court of the State of Hawai'i.

          DATED: Honolulu, Hawai'i, August 21, 2017.

                                     /s/ Mark E. Recktenwald


                                     /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna 


                                     /s/ Richard W. Pollack


                                     /s/ Michael D. Wilson





                                2